            Case 6:19-cv-01071-AA     Document 67   Filed 09/24/20   Page 1 of 4




: C.-S.-S.-C.-P.-S.-G.-P. FLAG OF THIS DOCUMENT-POSTAL-VESSEL-COURT-VENUE.

                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      EUGENE DIVISION

James-Brent: Alvarez.                           Case No.: 6:19-cv-01071-AA
               an individual,
                                                PLAINTIFF’S MOTION FOR EXTENSION
       v.                                       OF TIME TO STATE HIS OBJECTIONS TO
                                                THE COURTS’ SECOND OPINION AND
Luke Sitts, an individual;                      ORDER
Geri Brooks, an individual;
Scott Geeting, an individual;
Steven Barrett, and individual;
Don Morris, an individual;
Matthew Carmichael, an individual;
Michael H. Schill, an individual,

               Defendants.
          Case 6:19-cv-01071-AA             Document 67         Filed 09/24/20      Page 2 of 4



                                         LR 7-1 CERTIFICATION

                 Plaintiff certifies that he has attempted to have conference with counsel for defendants—
Luke Sitts, Geri Brooks, Scott Geeting, Steven Barrett, Don Morris, Matthew Carmichael, and Michael H.
Schill, by calling and leaving telephone messages (on September 21 and 24, 2020) to conference in
regards to the matters scribed herein, and council for defendants have not provided a response stating
whether they are opposed or unopposed.

                                                  MOTION

                 In accordance with Fed. R. of Civ. P. 6(b), and without waiver of any rights, plaintiff,
respectfully, moves the Court for an order extending the deadline to file an objection and a response to the
Court’s Opinion and Order (ECF No. 64) filed August 25, 2020.

                                                 MEMORANDUM

                 On August 25, 2020, the Court ordered and Opinion and Order granting defendants’
motion to dismiss plaintiffs’ second amended complaint and denying plaintiff’s motion to file a third
amendment complaint. (ECF No. 64.)
                 Plaintiff is uncertain the amount of time he is allowed to file an objection under Fed. R.
of Civ. P. 46. to the Courts’ Opinion and Order (“COO” in citations”), set forth on August 25, 2020.
However, September 24, 2020 will be 30 days, and plaintiff knows that 30 days is usually the limit to file
an objection to a court judgment or order in the State of Oregon.1
                 Plaintiff has not had the opportunity to object to the “COO” to preserve his case for
appeal. As the plaintiff has currently been obligated to provide responses to deadlines in eight (8) other
cases he is litigating in Oregon’s federal and state courts.2
____________________
1
  It did not dawn on the plaintiff, until September 24, 2020, that his objection—for preservation of his
appeal—to the Court denying his motion for leave to amend, more than likely will be treated as a motion,
and thereby, plaintiff’s objection to the Courts’ Second Opinion and Order may be subject to Fed. R. of
Civ. P. 12 4(A). If this is the case, respectfully, plaintiff requests the extend that deadline with this
motion. As the plaintiff is pro se, and prone to make mistakes. Specifically, plaintiff is overwhelmed
with learning the laws and procedures, and despite making progress, he still doesn’t understand exactly
what to do, nor how or when to do it. Even what he has learned, he forgets because there is so much to
remember and its still new to him. This is compacted by the plaintiff having to split his attention between
so many cases currently, not getting his normal amount of nutrition and rest, and has been emotionally
distressed as he has been deprived of visiting with his daughter under color of law for nearly a month.
2
  Indeed, as of September 24, 2020, a complaint and restraining order (Case No.: 6: 20-cv-1656-AA)
filed by the plaintiff on September 23, 2020, is under review by this Court. Plaintiff can provide the
Court with other case numbers he is litigating should additional proof be necessary of his obligations.
            Case 6:19-cv-01071-AA           Document 67         Filed 09/24/20     Page 3 of 4



                 Thereby, the plaintiff seeks a two-week extension (to October 8) to file an objection
given the breadth of the “COO” and other obligations of plaintiff. This extension will not impact other
existing deadlines, settings, or schedules, and will not prejudice either party.
                 Accordingly, plaintiff seeks an extension of time to reply to the Courts’ Second Opinion
and Order. This motion is neither opposed or unopposed and made in good faith and not for the purpose
of delay.

                 DATED this 24th day of September, 2020.

                                                   THE PLAINTIFF

                                                   s/James-Brent: Alvarez UCC 1-308
                                                   James-Brent: Alvarez
                                                   c/o 30924 Kenady Lane
                                                   Cottage Grove, Oregon [97424]
          Case 6:19-cv-01071-AA            Document 67          Filed 09/24/20     Page 4 of 4



                                      CERTIFICATE OF SERVICE

                I hereby certify that I served the foregoing Plaintiff’s unopposed motion for extension of
time to respond to plaintiff’s second amended complaint on:

        Namoi Levelle Haslitt, OSB No. 075857
        naomi.haslitt@millernash.com
        Iván Resendiz Gutierrez, OSB No. 154617
        ivan.resendiz@millernash.com
        MILLER NASH GRAHAM & DUNN LLP
        3400 U.S. Bancorp Tower
        111 S.W. Fifth Tower
        Portland, Oregon 97204
        Telephone: 503.224.5858
        Fax: 503.224.0155

        Attorneys for Defendants
        Luke Sitts, et al.
        Attorneys’ for the Defendants.

by the following indicated method of service set forth below:

        Email: as agreed on by all parties involved during the Covid-19 situation, until either party
terminates the agreement.

                                                  s/James-Brent: Alvarez UCC 1-308
                                                  James-Brent: Alvarez
                                                  c/o 30924 Kenady Lane
                                                  Cottage Grove, Oregon [97424]
